UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54253 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 20-0266164 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) (905) 771-6551 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 186,295,240 common shares issued and outstanding as of October 16, 2015. EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended August 31, 2015 (the “Form 10-Q”), filed with the Securities and Exchange Commission on October 20, 2015 (the “Original Filing Date”), to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from our Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Original Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1 and 32.1 hereto. 2 FALCONRIDGE OIL TECHNOLOGIES CORP. Form 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mining Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 28 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim consolidated financial statements for the three and six month periods ended August 31, 2015 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. MANAGEMENT'S COMMENTS ON UNAUDITED INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America and with the rules and regulations of the Securities and Exchange Commission to Form 10-Q and Article 8 of Regulation S-X. These unaudited interim consolidated financial statements should be read in conjunction with the financial statements of our company for the year ended February 28, 2015 and notes thereto contained in the information as part of our company’s Annual Report on Form 10-K filed with the SEC on June 15, 2015. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2015 as reported in the Form 10-K have been omitted. In the opinion of management, the unaudited interim consolidated financial statements furnished reflect all adjustments (consisting of normal recurring adjustments) which are necessary to present fairly the financial position and the results of operations for the interim periods presented herein. Unaudited interim results are not necessarily indicative of the results for the full year. 4 Falconridge Oil Technologies Corp. Consolidated Balance Sheets As at August 31, 2015 and February 28, 2015 (Unaudited) August 31, February 28, ASSETS Current Cash $ $ Accounts receivable Prepaid and other current assets Deferred finance costs, net of accumulated amortization of $25,600 and $0respectively Total current assets Property & equipment net of accumulated depreciation of $3,937 and $3,436respectively Oil and gas properties net of accumulated depletion of $30,799 and $30,712respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ $ Accounts payable related parties Accrued liabilities Loans payable - related parties Derivative liability Loan payable Convertible notes payable, net of debt discount of $359,656 and $335,076respectively Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock $0.001 par value, 450,000,000 shares authorized 0 shares issued and outstanding Common stock, $.001 par value, 450,000,000 shares authorized; 57,213,569 and 49,130,616 shares issued and outstanding as of August 31, 2015 and February 28, 2015 Additional paid in capital Accumulated Deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Falconridge Oil Technologies Corp. Consolidated Statements of Operations and Comprehensive Loss For the Six Months Ended August 31, 2015 and2014 (Unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended August 31, August 31, August 31, August 31, Oil & gas revenue $ Expenses General and administrative Depreciation, amortization and depletion Total operating expense Operating loss ) Other income (expense) Interest (expense) income ) Amortization of deferred finance costs ) - ) - Change in fair value of derivative liability - - ) ) ) Net Loss $ ) $ ) $ ) $ ) Loss per common share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Comprehensive income (loss) Net Loss $ ) $ ) $ ) $ ) Currency translation adjustment - - Total comprehensive income (loss) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Falconridge Oil Technologies Corp. Consolidated Statement of Stockholders' Deficit For the Six Months Ended August 31, 2015 and 2014 (Unaudited) Accumulated Additional Total Comprehensive Common Stock Paid in Accumulated Income Stockholders' Shares Amount Capital Deficit (loss) Deficit Balances, February 28, 2015 $ $ $ ) $ $ ) Common stock issued - - Currency translation adjustment - Net loss - - - ) - ) Balances, August 31, 2015 $ $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 Falconridge Oil Technologies Corp. Consolidated Statements of Cash Flows For the Six Months Ended August 31, 2015 and 2014 (Unaudited) August 31, August 31, Cash flows from operating activities Net Loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operations Non-cash interest - Depreciation, amortization and depletion Stock based compensation - Amortization of deferred finance costs - Change in fair value of derivative liability ) - Changes in working capital Accounts receivable ) Accounts payable and accrued liabilities Prepaid and other current assets - Accounts payable - related parties ) - Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from Convertible notes payable - Financing fees paid ) - Net cash provided by financing activities - Effect of foreign currency on cash - Net decrease change in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for income taxes $
